Fisher, J. Claim filed November 17, 1942; seeks an award for the loss of the use of claimant’s left hand. On March 26, 1942, while employed by the State of Illinois, Department of Public Welfare, and working in the laundry of the Peoria State Hospital, Bartonville, Illinois, claimant’s left hand became caught and was crushed in the laundry washer. Claimant was given surgical and hospital care at the Peoria State Hospital. Respondent had immediate notice of the injury. No jurisdictional questions are involved and the facts are substantially admitted. Claimant was injured in the course of his employment and is entitled to the benefits of the Illinois Workmen’s Compensation Act. The record consists of the complaint, report of the Peoria State Hospital, by Dr. J. H. Ellingsworth, Managing Officer, stipulation of facts, and waiver of statement, brief and argument by claimant and respondent by and through respective counsel. There is a small difference of opinion between the doctors who examined claimant as to the extent of the loss of use of claimant’s left hand, but it appears from the evidence that the loss of the use was not less than fifty (50) per cent. Claimant is, therefore, entitled to compensation for fifty (50) per cent loss of the use of his left hand. Claimant’s salary was $1,044.00 per year, or an average weekly salary of $20.08. He was injured on March 26, 1942, and returned to work on June 15, 1942. He was entitled to payment of compensation for temporary total incapacity for 11-3/7 weeks at $11.04 per week, or $126,15. He was paid for this period the sum of $148.47, an overpayment of $22.72, which must be deducted from any award herein. Section 8 (E12 and L) of the Illinois Workmen’s Compensation Act provides for the payment of the loss of the use of a hand fifty (50) per cent of the average weekly wage for one hundred seventy (170) weeks, to be increased ten (10) per cent for injuries subsequent to July 1, 1939, or $1,876.80. Claimant, having suffered a fifty (50) per cent loss of the use of his left hand is, therefore, entitled to have and receive from respondent the sum of $938.40, less $22.72 overpayment which he received as payment for temporary total incapacity. An award is therefore entered in favor of claimant in the sum of $915.68, $507.20, which is accrued and is payable forthwith, and $408.48, payable in weekly installments of $11.04 for 37 weeks beginning May'17, 1943. This award being subject to the provisions of an Act entitled, “An Act Making an Appropriation to Pay Compensation Claims of State Employees and Providing for the Method of Payment Thereof,” approved June 30, 1941, and being by the terms of such Act, subject to the approval of the Governor, is hereby, if and when approval is given, made payable from the appropriation from the General Revenue Fund in the manner provided for in such Act.